Citation Nr: 1037798	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  09-14 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to automobile and adaptive equipment or to adaptive 
equipment only, claimed as entitlement to a Dodge Magnum station 
wagon.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Havelka, Counsel







INTRODUCTION

The Veteran's active military service extended from April 1964 to 
February 1967 and from February 1969 to January 1986.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran requested a hearing before the Board in Washington, 
DC.  In September 2010, he submitted a letter which canceled the 
request for an in person hearing.  


FINDINGS OF FACT

The Veteran has not suffered the loss or permanent loss of use of 
one or both feet or one or both hands, permanent impairment of 
vision of both eyes, or ankylosis of one or both knees or one or 
both hips due to service-connected disability.


CONCLUSION OF LAW

The criteria for certification for automobile and adaptive 
equipment, or adaptive equipment only, have not been met. 38 
U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. §§ 3.350, 3.808 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).

Generally, the notice requirements apply to all five elements of 
a service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Manning v. Principi, 16 Vet. App. 534 (2002) citing Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc), the United States 
Court of Appeals for Veterans Claims (Court) held that VCAA has 
no effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive in the matter.  
Such is the case as to the automobile and/or adaptive equipment 
claim presently on appeal.  The claim is being denied due to the 
Veteran's failure to meet the basic eligibility requirements for 
the benefit sought.  Therefore, based on the holding in Manning, 
the Board concludes that the Veteran's automobile and/or adaptive 
equipment claim is not subject to the provisions of VCAA.

In the alternative, the RO provided the appellant pre-
adjudication notice by a letter dated March 2008 with respect to 
his claim for entitlement to automobile and adaptive equipment.  
This notification provided him the specific criteria set forth at 
38 C.F.R. § 3.808.  This notification substantially complied with 
the requirements of Quartuccio, and Dingess.

VA has obtained the relevant available records, assisted the 
appellant in obtaining evidence, and afforded him the opportunity 
to present statements and evidence.  All known and available 
records relevant to the issue decided on appeal have been 
obtained and associated with the claims file and he has not 
contended otherwise.  

In any event, neither the appellant, nor his representative, has 
alleged or demonstrated any prejudice with regard to the content 
or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 
1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision at 
this time.

VA regulations provide that a certification of eligibility for 
financial assistance in the purchase of one automobile and of 
basic entitlement to necessary adaptive equipment will be made 
where the claimant meets the requirements of paragraphs (a), (b) 
and (c) of 38 C.F.R. § 3.808.  The claimant must have had active 
military, naval or air service. 38 C.F.R. § 3.808(a).  Further, 
one of the following must exist and be the result of a disease or 
injury incurred in or aggravated during active military, naval or 
air service:  (i) loss or permanent loss of use of one or both 
feet; (ii) loss or permanent loss of use of one or both hands; 
(iii) permanent impairment of vision of both eyes: central visual 
acuity of 20/200 or less in the better eye, with corrective 
glasses, or central visual acuity of more than 20/200 if there is 
a field defect in which the peripheral field has contracted to 
such an extent that the widest diameter of visual field subtends 
an angular distance no greater than 20° in the better eye; and 
(iv) for adaptive equipment eligibility only, ankylosis of one or 
both knees or one or both hips. 38 C.F.R. § 3.808(b).  A specific 
application for financial assistance in purchasing a conveyance 
is required, and must contain a certification by the claimant 
that only persons properly licensed will operate the conveyance.  
38 C.F.R. § 3.808(c).

For VA purposes, "loss of use of a hand or foot" is defined as 
no effective function remaining other than that which would be 
equally well served by an amputation stump at the site of 
election below the elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with prosthesis.  
38 C.F.R. §§ 3.350(a)(2)(i), 4.63.

The Veteran is seeking entitlement to a certificate of 
eligibility for financial assistance in the purchase of 
automobile and adaptive equipment, or for adaptive equipment 
only.  He filed this claim in July 2007 on a VA Form 21-4502, 
"Application for Automobile or Other Conveyance and Adaptive 
Equipment."  Along with this application he submitted copies of 
private and VA radiology reports which confirmed the presence of 
degenerative disc disease of the lumbosacral spine, along with 
internet information related to the purchase of a Dodge Magnum 
station wagon.  

In March 2008, the Veteran submitted a written statement in which 
he claimed that his service-connected degenerative disc disease 
of the lumbar spine caused low back and leg pain.  He stated that 
"I have problems getting into my pickup as I have to climb in.  
I need the truck for occasional hauling and can't afford to trade 
it in.  What I need to make life easier for me is a station wagon 
like the Dodge Magnum that I can sit down in.  It also has the 
storage room I need."  

In his September 2008 Notice of Disagreement, the Veteran stated 
that "while I have not permanently lost a foot or hand due to 
degenerative disc disease in my back . . .  I no longer have full 
use of my legs (trouble lifting them)."  He also asserted that 
he had arthritis in his wrists and fingers, which made using his 
hands "extremely painful."  Finally, he alleged vision 
impairment.  He stated that "unless I look straight forward and 
level I have double vision."  

The preponderance of the evidence is against the Veteran's claim.  
There is no evidence that the Veteran has loss or permanent loss 
of use of one or both feet.  The Veteran is service-connected for 
a large number of medical conditions.  Those related to his claim 
include:  degenerative disc disease of the lumbar spine at a 60 
percent disability rating along with the residuals of right knee 
replacement surgery at a 30 percent disability; arthritis of the 
left hip at a noncompensable (0%) disability rating; arthritis of 
the left knee at a noncompensable disability rating; and the 
residuals of a left ankle fracture also at a noncompensable 
disability rating.  While the Veteran has all of these 
disabilities, he has not alleged that he cannot walk or that he 
has loss of use of his feet, which is defined as loss of 
effective function.  The medical evidence of record does not show 
any loss of use.  Rather, he merely asserts that he has trouble 
climbing into his pickup truck as a result of low back and leg 
pain resulting from his service-connected degenerative disc 
disease.  This does not meet the criteria established at  38 
C.F.R. § 3.808(b)(1).  

The Veteran indicates that he has arthritis of the fingers and 
wrists which makes use of his hands painful.  The Veteran is not 
service-connected for arthritis of the fingers and wrists.  
Moreover, he indicates they are painful when used.  This does not 
reflect loss of use of the hands as contemplated at  38 C.F.R. § 
3.808(b)(2).  

The Veteran claims he has visual impairment manifested by 
"double vision."  He is service-connected for diabetes mellitus 
with "bilateral cataracts and retinopathy" at a 20 percent 
disability rating.  However, VA outpatient treatment records 
dated August 2007 reveal essentially normal visual findings 
without the presence of retinopathy or visual impairment.  
Accordingly, the medical evidence does not reveal permanent 
impairment of vision of both eyes resulting in central visual 
acuity of 20/200 or less in the better eye, with corrective 
glasses, or central visual acuity of more than 20/200 if there is 
a field defect in which the peripheral field has contracted to 
such an extent that the widest diameter of visual field subtends 
an angular distance no greater than 20° in the better eye.  
Accordingly, he does not meet the criteria set forth at 38 C.F.R. 
§ 3.808(b)(3).

Finally, adaptive equipment eligibility only is warranted for 
ankylosis of one or both knees or one or both hips.  As noted 
above the Veteran is service-connected for bilateral knee 
disabilities and a left hip disability.  However, no evidence of 
ankylosis of any of these joints is indicated in the medical 
evidence of record.  As such, he does not meet the criteria set 
forth at 38 C.F.R. § 3.808(b)(4).

To be sure, the Veteran suffers from low back pain which radiates 
into his legs as a result of his service-connected degenerative 
disc disease.  This results in difficulty for him climbing into 
his pickup truck.  However, this simply does not meet the 
criteria of loss of use of the feet. The record, however, fails 
to establish that the Veteran meets any of the criteria 
enumerated at 38 C.F.R. § 3.808(b).  As such he is not eligible 
for financial assistance in the purchasing of an automobile and 
adaptive equipment or adaptive equipment only.  The  
preponderance of the evidence is against the claim; there is no 
doubt to be resolved and entitlement to the claimed benefits is 
not warranted.  

Moreover, because the Veteran does not meet the criteria for 
certification for automobile and adaptive equipment, or adaptive 
equipment only, the appeal is denied.  38 U.S.C.A. §§ 3901, 3902; 
38 C.F.R. §§ 3.350, 3.808; Sabonis v. Brown, 6 Vet. App. 426 
(1994) (where the law and not the evidence is dispositive, the 
claim must be denied because of a lack of entitlement under the 
law).


ORDER

Entitlement to certification for automotive and adaptive 
equipment or adaptive equipment only is denied.



____________________________________________
Mark W. Greenstreet 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


